Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered December 18, 1990, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of IVi to 15 years and 3 ¥2 to 7 years, respectively, unanimously affirmed.
The evidence at the hearing—including that a responding officer saw a black male, wearing dark clothing, running from the scene of the shooting into a nearby school yard; that a sanitation worker on the other side of the school yard saw a similarly described person running up 120th Street toward Eighth Avenue; that the responding officers possessed of this information, saw defendant walking south on Eighth Avenue toward 118th Street; and that defendant was the only person in the vicinity—was sufficient to show that the investigating officers had knowledge of the apparent perpetrator’s flight path. This, coupled with defendant’s initially evasive conduct, and then flight, upon the police approach, provided a basis for investigative action beyond exercise of the mere right of inquiry. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.